           Case 2:20-cv-02872-JP Document 32 Filed 10/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SPRING HOUSE TAVERN, INC.,                         :          CIVIL ACTION
INDIVIDUALLY AND ON BEHALF OF A                    :
CLASS OF SIMILARLY SITUATED                        :
PERSONS                                            :
                                                   :
                      v.                           :
                                                   :
AMERICAN FIRE AND CASUALTY                         :
COMPANY                                            :          NO. 20-2872

                                              ORDER

       AND NOW, this 30th day of October, 2020, upon consideration of Plaintiff’s Motion for

Judgment on the Pleadings (Docket No. 15) and all documents filed in connection therewith, IT

IS HEREBY ORDERED that the Motion is DISMISSED without prejudice, pending our

determination as to certification of the putative class.




                                                       BY THE COURT:


                                                       /s/ John R. Padova

                                                       ____________________________
                                                       John R. Padova, J.
